Title: From John Adams to Michel Lagoanere, 16 January 1780
From: Adams, John
To: Lagoanere, Michel


     
      Sir
      Bilbao Jany 16. 1780
     
     We arrived here last night, all alive, but not very well having all taken, in Spight of all the Precautions in our Power, very great Colds. Mr. Michel Martinus, our Guide and Mr. Raymond San, and the other People with them, have done all they could, for our Comfort, and We have been well satisfied with their Conduct.
     We have concluded to dismiss them at this Place and mount on Mule back for Bayonne, as the Distance will be lessend more than half in Point of Place and more than four times in point of Time.
     We have had the Pleasure to find in Mr. Gardoqui and sons at this Place Friends ready to assist Us, in all respects. This however does not lessen our Obligations to you, for that particular Attention and Essential Assistance which you did Us the Honour to render Us at Corunna for which I beg you to accept of my Thanks, and my assurances, that if it should ever be in my Power to return the Obligation either in Europe or America, I should do it with the highest satisfaction. I shall take another Opportunity to answer more particularly your Letter to me. I am with great Respect and Esteem, sir your most humble and obedient servant.
    